t c memo united_states tax_court estate of elma middleton dailey deceased donor k robert dailey ii executor petitioner v commissioner of internal revenue respondent estate of elma middleton dailey deceased k robert dailey ii executor petitioner v commissioner of internal revenue respondent docket nos filed date harold a chamberlain for petitioners richard t cummings for respondent memorandum opinion foley judge this matter is before the court on petitioners’ motion for allowance of claims for litigation and - - administrative costs pursuant to sec_7430 and rule this court ruled in favor of petitioners in dailey v commissioner tcmemo_2001_263 and we incorporate herein by reference the facts set forth in that opinion background on date elma middleton dailey executed a will a revocable_living_trust trust and an agreement of limited_partnership agreement of elma middleton dailey family limited_partnership flp on date mrs dailey contributed publicly traded stock to the flp and on date she gave limited_partnership interests in the flp to her son her son’s wife and the trust by notices dated date respondent determined federal gift and estate_tax deficiencies relating to the valuation of the flp interests at trial the court upheld petitioners’ discounts and held that there were no deficiencies on date petitioners filed their motion for allowance of claims for litigation and administrative costs on date respondent filed an objection to motion for litigation costs and memorandum of points and authorities in support of respondent’s objection to the motion for litigation costs petitioners then filed an affidavit on date unless otherwise indicated all section references are to the internal_revenue_code in effect at relevant times and all rule references are to the tax_court rules_of_practice and procedure - after a conference call on date and pursuant to an order dated date petitioners filed a supplement to motion for allowance of claims for litigation and administrative costs supplement seeking only those litigation costs incurred after date for services provided by jeffrey a schumacher expert harold a chamberlain lead attorney and michael c riddle attorney on date respondent filed his objection to supplement to motion for allowance of claims for litigation and administrative costs discussion the prevailing_party in a tax_court proceeding may recover litigation costs sec_7430 rule except as provided in sec_7430 b petitioners bear the burden of proving that they meet each of the requirements of sec_7430 rule e their failure to establish any one of the regquirements of sec_7430 on which they have the burden_of_proof will preclude an award of costs 88_tc_492 respondent contends that he was substantially justified in challenging the valuation of mrs dailey’s flp valuation issue respondent however concedes he was not substantially justified in maintaining his position that mrs dailey’s flp should be disregarded for tax purposes flp issue we must therefore q4e- decide whether respondent’s position relating to the valuation issue was substantially justified and whether costs relating to the flp issue are reasonable i substantial justification we may award costs to petitioners where respondent’s position was not substantially justified ie did not have a reasonable basis in law and fact see 487_us_552 in addition the justification for each of respondent’s positions must be independently determined see 106_tc_76 this court will determine the reasonableness of respondent’s position as to each issue independently and apportion the requested award between those issues for which respondent was and those issues for which respondent was not substantially justified see id pincite salopek v commissioner tcmemo_1998_385 affd without published opinion 210_f3d_390 10th cir the fact that respondent loses an issue is not determinative of the reasonableness of respondent’s position 86_tc_962 to establish that respondent was substantially justified on the valuation issue respondent must establish that he was reasonable in adopting his expert’s analysis see 850_f2d_242 5th cir see also fair v commissioner tcmemo_1994_602 holding that when deciding if respondent’s position on valuation is substantially justified - - the court must consider the facts of the case the nature of the asset to be valued the qualifications of the expert the soundness of the valuation methods the reliability of the expert’s factual assumptions and the persuasiveness of the reasoning supporting the expert’s opinion the values of family limited_partnership interests are difficult to determine see estate of smith v commissioner t c valuation has been consistently recognized as an inherently imprecise process affd 510_f2d_479 2d cir respondent’s expert began with the net asset value of the flp then made adjustments reflecting minority and marketability discounts regarding the minority discount he compared the flp to closed-end mutual funds regarding the marketability discount he relied on studies relating to the value of common_stock with legal restrictions impairing transferability e restricted_stock studies and a study relating to the value of closely held company shares prior to initial public offerings e pre-ipo study problems with the expert’s analysis were not revealed until petitioners’ counsel conducted voir dire and cross-examination with respect to the valuation of the flp interests this court held that although neither expert was extraordinary petitioners’ expert provided a more convincing and thorough analysis than respondent’s expert dailey v commissioner -- - supra the court upheld petitioners’ discounts for the valuation of the flp interests respondent’s expert holds a ph d and m b a has extensive qualifications and expertise and used sound valuation methods in his report cf 111_f3d_1252 5th cir holding that respondent was not substantially justified for relying upon the discredited unity--of-ownership valuation theory revg tcmemo_1994_550 despite the expert’s performance at trial respondent’s adoption of the expert’s report was reasonable accordingly respondent was substantially justified and petitioner is not entitled to litigation costs related to the valuation issue il reasonable costs petitioners may recover only litigation costs related to the flp issue see sec_7430 c sec_7430 b imposes a statutory rate for attorney’s fees ie dollar_figure per hour relating to calendar_year see revproc_2001_13 2001_1_cb_337 in their supplement petitioners seek litigation costs in the amount of dollar_figure ie dollar_figure hours of which petitioners allocated dollar_figure ie hours’ to the flp issue respondent contends dollar_figure ie petitioners in their supplement state that chamberlain worked hours on the valuation issue but exhibit c of the supplement indicates that chamberlain worked hours on that issue - j- hours is the appropriate amount allocated to the flp issue the following chart represents the petitioners’ proposed allocation of hours flp valuation hours hours jeffrey a schumacher expert dollar_figure subtotal--jeffrey a schumacher dollar_figure harold a chamberlain lead attorney pleading sec_30 summary_judgment expert witness conference with district_counsel pre-trial prep memorandum motion sec_77 trial-day trial-day briefing and posttrial review review respondent’s posttrial brief motion _40 _0 subtotal-harold a chamberlain michael c riddle esq attorney conferences with chamberlain trial-day trial-day subtotal-michael c riddle _o7 _ total dollar_figure hours dollar_figure petitioners allocated hours to the flp issue relating to briefing and posttrial review by chamberlain this allocation is unreasonable because the parties’ findings_of_fact predominantly deal with valuation and more than percent of their brief is dedicated to valuation moreover the portion of the brief dedicated to the flp issue merely references 115_tc_506 and 115_tc_478 revd on other grounds 293_f3d_279 5th cir which are decisions in which the court held that an flp is not disregarded for tax purposes under respondent however neglected to exclude hours of time that petitioners allocated to the valuation issue --- - these circumstances respondent’s contention that only half of these hours were allocable to the flp issue is more than reasonable accordingly petitioners are entitled to only hours relating to briefing and posttrial review petitioners also seek hours for review of respondent’s posttrial brief by chamberlain but respondent’s posttrial brief does not even mention the flp issue accordingly petitioners are not entitled to these costs either petitioners attributed hours to work performed by riddle and allocated of these hours to the flp issue riddle served as attorney for the probate of mrs dailey’s estate represented her during the administrative proceedings and assisted chamberlain during litigation petitioners have adequately set forth the services he performed we reject respondent’s contention that such services were duplicative accordingly petitioners are entitled to hours relating to work performed by riddle thus petitioners are entitled to litigation costs in the amount of dollar_figure ie hours contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing appropriate orders and decisions will be entered
